DETAILED ACTION
This Office action for U.S. Patent Application No. 16/329,601 is responsive to communications filed 17 August 2021, in reply to the Non-final Rejection of 19 May 2021.
Claims 1, 3–5, 7–9, and 11–13 are pending.
In the prior Office action, claims 1, 3–5, 7–9, and 11–13 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2017/0272757 A1 (“Xu”) in view of U.S. Patent Application Publication No. 2017/0353730 A1 (“Liu”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to claims 1 and 9 have been fully considered but they are not persuasive.  The argument appears to be based on differing uses of the term “reference line” in Xu and in the claimed invention.  Considering the applicability of Xu to the claim as amended, in Xu Figure 3, the horizontal line segments D2b and D1b correspond directly to the claimed plurality of lines, and the lengths of the line segments D2a and D1a correspond directly to the claimed horizontal offset values.  Specification at Figure 10 (offsets of “lines” 354–360 by values of Beta).  As further shown in Xu Figure 3, the line L3 corresponding directly to the claimed reference line is defined by the points 344 and 342 along lines L1 and L2 according to the offsets D2a and D1a.  The Figure 3 example shows generating a line based on horizontal offsets, but Figure 2 and ¶ 0064 show that this may be used in conjunction with a similar vertical offset technique as claimed.  Considering this, it is irrelevant that what Xu refers to as “reference lines” are the same as the claimed “plurality of lines”, not the claimed “reference line”.  M.P.E.P. § 2131, for a prior art reference to anticipate a claim, “[t]he elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”.
 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–5, 7–9, and 11–13 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0272757 A1 (“Xu”) in view of 2017/0353730 A1 (“Liu”).
Xu, directed to a video codec, teaches with respect to claim 1:
A moving-image decoder comprising at least one processor (Fig. 1, video decoding processing circuit 110) configured to:
decode a bitstream representing a moving image including a block encoded using intra-prediction (Fig. 5, decoding circuit 510 includes intra prediction module 512 controlled by decoding controller 516 and reference set predictor 514);
generate difference values in pixels of the block by inverse-quantizing and inverse-transforming a level value of the block obtained from a result of decoding the bitstream (id., residue decoder 544);
generate predicted values of pixels of the block according to intra-prediction based on pixel values of reconstructed blocks around the block (Fig. 5, intra prediction module 512); and
reconstruct the block on the basis of the generated difference values and the generated predicted values (id., adder 542 adds prediction data and residue data to reconstruct output frames);
wherein the at least one processor, in generating the predicted values, is configured to: . . .
calculate, based on a prediction direction for use in the intra-prediction obtained from the result of decoding the bitstream, an offset value of each of the plurality of lines in accordance with the prediction direction (Fig. 3, ¶¶ 0063–67; horizontal offsets D1a and D2a for points Ref1 and Ref2 on horizontal lines L1 and L2; from intra-pixel offsets along prediction direction 302; similar operation in vertical “additionally” with horizontal example given)
and cause each of the plurality of lines to offset by the calculated each of offset values in directions in which the plurality of lines extend, among a horizontal direction and a vertical direction (id., in the horizontal Figure 3 example, horizontal line segments starting at Ref1 and Ref2) . . . ; and
generate the reference line for use in the intra-prediction by synthesizing the plurality of lines, each offset in the prediction direction (Figs. 2–3, ¶¶ 0039–0053, 0063–67; reference line is determined from a selection of reference pixel sets for intra prediction from reference lines 222[M] or 224[N] in neighboring blocks; specifically with respect to Fig. 3, generating reference line L3 from Ref1 and Ref2, ¶ 0064 states similar process is also applicable vertically “additionally” to horizontal example given).
The claimed invention differs from Xu in that the claimed invention specifies a block identifier that is a reference flag that indicates whether to generate the reference line using the plurality of lines, or to generate the reference line having the DC value in each pixel, and performing the directional prediction if the identifier indicates to generate the reference line.  Xu, in contrast, uses the presence or absence of signaled reference sets, not a distinct flag, to determine whether or not to derive a needed reference set (¶¶ 0028, 0035), and uses an upper left pixel value, not a DC value, as the alternative when not using the reference pixel sets (¶¶ 0041, 0045).
However, Liu, directed to intra prediction, teaches:
refer[ring] to an identifier of the block, which is a reference flag indicating either to generate the reference line based on the plurality of lines or . . . the reference line having the DC value in each pixel (¶ 0260, “a 1-bit flag is used to indicate if non-angular modes are to be used”); and
calculat[ing], based on a prediction direction . . . when the identifier indicates generation of the reference line (¶¶ 0066, 0260, perform angular mode prediction if not signaled to do otherwise).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Xu to signal whether to derive or use existing reference lines according to a reference flag value, as in Liu, instead of waiting for the reference lines to arrive at a decoder, in order to achieve the predictable improvement of reducing processing time and overhead by knowing immediately which reference line mode to use instead of waiting for further data.  See M.P.E.P. § 2143(I)(B).

Regarding claim 3, Xu teaches: 
the at least one processor is configured to determine a predetermined line of the reconstructed block around the block as the reference line when it is determined not to generate the reference line (¶¶ 0028, 005, 0041 and Fig. 2; upper reference pixel set 222[1] adjacent to upper edge 212 of current block and left reference pixel set 224[1] adjacent to left edge 214 of current block are default reference pixel set).

Regarding claim 4, Xu teaches:
wherein the plurality of lines include the predetermined line (Fig. 2, ¶¶ 0040–41; lines 222[1] and 224[1] adjacent to the current block are included as candidate neighboring pixel sets).

Regarding claim 5, Xu teaches:
the synthesis of the plurality of lines is a linear combination of the plurality of lines (Fig. 3, ¶¶ 0063–68; calculating intra predictor pixel value using reference pixel sets; compare with Specification at Figure 13).

Regarding claim 7, Xu teaches:
when the at least one processor synthesizes the plurality of lines so that a difference between an ideal reference line obtained on the basis of a prediction direction and pixel values and the reference line generated by synthesizing the plurality of lines is small in encoding of the block (¶ 0072, deriving intra prediction mode to minimize “error between the decoded pixel values of the reference template pixels . . . and corresponding calculated pixel values”).

Regarding claim 8, Xu in view of Liu teaches a moving-image decoding method comprising:
decoding a bitstream representing a moving image including a block encoded using intra-prediction (Xu Fig. 5, decoding circuit 510 includes intra prediction module 512 controlled by decoding controller 516 and reference set predictor 514);
generating difference values in pixels of the block by inverse-quantizing and inverse-transforming a level value of the block obtained from a result of decoding the bitstream (id., residue decoder 544);
generating predicted values of pixels of the block according to intra-prediction based on pixel values of reconstructed blocks around the block (Fig. 5, intra prediction module 512); and
reconstructing the block on the basis of the generated difference values and the generated predicted values (id., adder 542 adds prediction data and residue data to reconstruct output frames);
wherein the generating of the predicted values comprises: . . .
calculating, based on a prediction direction for use in the intra-prediction obtained from the result of decoding the bitstream, an offset value of each of the plurality of lines in accordance with the prediction direction (Fig. 3, ¶¶ 0063–67; horizontal offsets D1a and D2a for points Ref1 and Ref2 on horizontal lines L1 and L2; from intra-pixel offsets along prediction direction 302; similar operation in vertical “additionally” with horizontal example given)
and causing each of the plurality of lines to offset by the calculated each of offset values along directions in which the plurality of lines extend, among a horizontal direction and a vertical direction (id., in horizontal Figure 3 example, horizontal line segments starting at Ref1 and Ref2) . . . ; and
generating the reference line for use in the intra-prediction by synthesizing the plurality of lines, each offset by the calculated offset value in a direction in which each of the plurality of lines extends (Figs. 2–3, ¶¶ 0039–0053, 0063–67; reference line is determined from a selection of reference pixel sets for intra prediction from reference lines 222[M] or 224[N] in neighboring blocks; specifically with respect to Fig. 3, generating reference line L3 from Ref1 and Ref2, ¶ 0064 states similar process is also applicable vertically “additionally” to horizontal example given).
The claimed invention differs from Xu in that the claimed invention specifies a block identifier that is a reference flag that indicates whether to generate the reference line using the plurality of lines, or to generate the reference line having the DC value in each pixel, and performing the directional prediction if the identifier indicates to generate the reference line.  Xu, in contrast, uses the presence or absence of signaled reference sets, not a distinct flag, to determine whether or not to derive a needed reference set (¶¶ 0028, 0035), and uses an upper left pixel value, not a DC value, as the alternative when not using the reference pixel sets (¶¶ 0041, 0045).
However, Liu, directed to intra prediction, teaches:
referring to an identifier of the block, which is a reference flag indicating either to generate the reference line based on the plurality of lines or . . . the reference line having the DC value in each pixel (¶ 0260, “a 1-bit flag is used to indicate if non-angular modes are to be used”); and
calculating, based on a prediction direction . . . when the identifier indicates generation of the reference line (¶¶ 0066, 0260, perform angular mode prediction if not signaled to do otherwise).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Xu to signal whether to derive or use existing reference lines according to a reference flag value, as in Liu, instead of waiting for the reference lines to arrive at a decoder, in order to achieve the predictable improvement of reducing processing time and overhead by knowing immediately which reference line mode to use instead of waiting for further data.  See M.P.E.P. § 2143(I)(B).

Regarding claim 9, Xu in view of Liu teaches a moving-image encoder comprising at least one processor (Xu Fig. 1, video encoding processing circuit 120) configured to:
generate predicted values of pixels of a block according to intra-prediction based on pixel values of encoded blocks around the block of a moving image (Fig. 6, intra prediction module 622);
generate difference values in pixels of the block on the basis of the generated predicted values (id., ¶ 0086; adder 642 that “outputs a residual portion of the current block by subtracting the final predictor from the original image of the current block);
transform and quantize the generated difference values and generate a level value (Fig. 6, residue encoder 644); and
generate a bitstream by encoding the generated level value (id.., ¶ 0086; “encoding controller 626 may generate the encoded video data 602 based on the prediction parameters from the intra estimation module 621 and/or inter estimation module 631 and the output from the residue encoder 644”), the bitstream includes an identifier which is a reference flag indicating whether or not (Liu ¶ 0260, 1-bit flag indicates whether to use angular or non-angular modes) to generate the reference line based on a plurality of lines of the encoded blocks around the block (Xu ¶ 0066, in angular prediction mode, prediction direction defines prediction reference lines from neighboring blocks to the current block),
wherein the at least one processor, in generating the predicted values, is configured to:
calculate, based on a prediction direction for use in the intra-prediction obtained from the result of decoding the bitstream, an offset value of each of the plurality of lines in accordance with the prediction direction (Fig. 3, ¶¶ 0063–67; horizontal offsets D1a and D2a for points Ref1 and Ref2 on horizontal lines L1 and L2; from intra-pixel offsets along prediction direction 302; similar operation in vertical “additionally” with horizontal example given)
and cause each of the plurality of lines to offset by the calculated each of offset values in directions in which the plurality of lines extend, among a horizontal direction and a vertical direction (id., in the horizontal Figure 3 example, horizontal line segments starting at Ref1 and Ref2); and
generate the reference line for use in the intra-prediction by synthesizing the plurality of lines, each offset by the calculated offset value in a direction in which each of the plurality of lines extends (Figs. 2–3, ¶¶ 0039–0053, 0063–67; reference line is determined from a selection of reference pixel sets for intra prediction from reference lines 222[M] or 224[N] in neighboring blocks; specifically with respect to Fig. 3, generating reference line L3 from Ref1 and Ref2, ¶ 0064 states similar process is also applicable vertically “additionally” to horizontal example given).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Xu to signal whether to derive or use existing reference lines according to a reference flag value, as in Liu, instead of waiting for the reference lines to arrive at a decoder, in order to achieve the predictable improvement of reducing processing time and overhead by knowing immediately which reference line mode to use instead of waiting for further data.  See M.P.E.P. § 2143(I)(B).

Regarding claim 11, Xu teaches:
when the at least one processor synthesizes the plurality of lines is determined so that a difference between an ideal reference line obtained on the basis of a prediction direction and pixel values and the reference line generated by synthesizing the plurality of lines is small in encoding of the block (¶ 0072, deriving intra prediction mode to minimize “error between the decoded pixel values of the reference template pixels . . . and corresponding calculated pixel values”).

Regarding claim 12, Xu in view of Liu teaches a moving-image encoding method comprising:
generating predicted values of pixels of a block according to intra-prediction based on pixel values of encoded blocks around a block of a moving image (Xu Fig. 6, intra prediction module 622);
generating difference values in pixels of the block on the basis of the generated predicted values and pixel values corresponding thereto (id., ¶ 0086; adder 642 that “outputs a residual portion of the current block by subtracting the final predictor from the original image of the current block); and
transforming and quantizing the generated difference values and generating a level value (Fig. 6, residue encoder 644); and
generating a bitstream by encoding the generated level value (id.., ¶ 0086; “encoding controller 626 may generate the encoded video data 602 based on the prediction parameters from the intra estimation module 621 and/or inter estimation module 631 and the output from the residue encoder 644”), the bitstream includes an identifier which is a reference flag indicating whether or not (Liu ¶ 0260, 1-bit flag indicates whether to use angular or non-angular modes) to generate the reference line based on a plurality of lines of the encoded blocks around the block (Xu ¶ 0066, in angular prediction mode, prediction direction defines prediction reference lines from neighboring blocks to the current block),
wherein the generating of the predicted values comprises:
calculating, based on a prediction direction for use in the intra-prediction obtained from the result of decoding the bitstream, an offset value of each of the plurality of lines in accordance with the prediction direction (Fig. 3, ¶¶ 0063–67; horizontal offsets D1a and D2a for points Ref1 and Ref2 on horizontal lines L1 and L2; from intra-pixel offsets along prediction direction 302; similar operation in vertical “additionally” with horizontal example given)
and causing each of the plurality of lines to offset by the calculated each of offset values along directions in which the plurality of lines extend, among a horizontal direction and a vertical direction (id., in the horizontal Figure 3 example, horizontal line segments starting at Ref1 and Ref2); and
generating the reference line for use in the intra-prediction by synthesizing a plurality of lines of the encoded blocks around the block each offset by the calculated offset value in a direction in which each of the plurality of lines extends (Figs. 2–3, ¶¶ 0039–0053, 0063–67; reference line is determined from a selection of reference pixel sets for intra prediction from reference lines 222[M] or 224[N] in neighboring blocks; specifically with respect to Fig. 3, generating reference line L3 from Ref1 and Ref2, ¶ 0064 states similar process is also applicable vertically “additionally” to horizontal example given).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Xu to signal whether to derive or use existing reference lines according to a reference flag value, as in Liu, instead of waiting for the reference lines to arrive at a decoder, in order to achieve the predictable improvement of reducing processing time and overhead by knowing immediately which reference line mode to use instead of waiting for further data.  See M.P.E.P. § 2143(I)(B).

Regarding claim 13, Xu in view of Liu teaches a non-transitory computer readable recording medium comprising a program for causing a computer to function as a moving image decoder or a moving image encoder,
wherein the moving-image decoder is configured to execute processing comprising [the claim 12 method] (Xu ¶ 0014, “Aspects of the disclosure provide a non-transitory computer readable medium storing program instructions for causing a processing circuit of an apparatus to perform a video coding method”);
wherein the moving-image encoder is configured to execute processing comprising [the claim 8 method] (id.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487